Title: Notes on a Conversation with Tench Coxe, 2 January 1800
From: Jefferson, Thomas
To: 


1800. Jan. 2. information from Tenche Coxe. mr Liston had sent 2. letters to the Govr. of Canada by one Sweezy. he had sent copies of them together with a third, (original) by one Cribs. Sweezy was arrested (being an old horse-thief) and his papers examd. T. Coxe had a sight of them. as soon as a rumor got out that there were letters of mr Liston disclosed, but no particulars yet mentioned, mr Liston, suspecting that Cribs had betrayed him, thought it best to bring all his three letters & lay them before Pickering Secy. of state. Pickering thot them all very innocent. in his office they were seen by a mr Hodgden of N. Jersey, Commissy. of military stores, and the intimate friend of Pickering. it happens that there is some land partnership between Pickering, Hodgden & Coxe, so that the latter is freely & intimately visited by Hodgden, who moreover speaks freely with him on Political subjects. they were talking the news of the day, when mr Coxe observd. that these intercepted lres of Liston were serious things (nothing being yet out but a general rumor) Hodgden asked which he thought the most serious. Coxe said the 2d. (for he knew yet of no other) H. said he thot little any of them, but that the 3d was the most exceptionable. this struck Coxe who not betraying his ignorance of a 3d. lre, asked generally what part of that he alluded to. Hodgden said to that wherein he assured the Govr. of Canada that if the French invaded Canada, an army would be marched from these states to his assistance. after this it became known that it was Sweezy who was arrested & not Cribs; so that mr Liston had made an unnecessary disclosure of his 3d. letter to mr Pickering, who however keeps his secret for him. in the beginning of the conversn between Hodgden & Coxe, Coxe happened to name Sweezy as the bearer of the letters. ‘that’s not his name,’ says Hodgden, (for he did not know that 2. of the lres had been sent by Sweezy also) ‘his name is Cribs.’ this put Coxe on his guard and set him to fishing for the new matter.
 